Citation Nr: 1510621	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30, for back surgery on December 22, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to October 1980, March 1984 to January 1986, and May 1993 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in November 2014.  The transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

Additional evidence was added to the claims folder in December 2014, accompanied by a waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities preclude substantially gainful employment.

2.  The Veteran underwent back surgery for a service-connected back condition on December 22, 2009, and her physician noted she should be excused from work until March 1, 2010.

CONCLUSIONS OF LAW

1.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).

2.  The criteria for a temporary total disability rating for surgery performed on December 22, 2009, have been met to March 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the duty to notify was satisfied by way of a letter sent to the appellant in April 2010.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The record includes VA treatment records, private treatment records and opinion, and lay statement.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The appellant was afforded VA medical examinations in January, May, June, and July 2010.  The examinations and the opinions are adequate.  The examiners considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include the following: left knee, evaluated as 30 percent disabling, prior to April 28, 2000, and evaluated as 40 percent disabling, beginning April 28, 2000; chronic low back evaluated as 10 percent disabling, prior to April 28, 2000, evaluated as 20 percent disabling, prior to December 08, 2005, and evaluated as 40 percent disabling, beginning December 8, 2005 (excluding a period of temporary total disability from October 29, 2012 to November 30, 2012); plantar fasciitis evaluated as a temporary total disability prior to March 1, 1999; 10 percent disabling, prior to December 8, 2005, and evaluated as 30 percent disabling, since to December 08, 2005 (excluding additional periods of temporary total disability from September 16, 1999 to October 31, 1999 and April 20, 2000 to May 31, 2000; right knee, evaluated as 10 percent disabling, effective from September 19, 1997; reflex sympathetic dystrophy of the right hand, evaluated as 10 percent disabling, effective from December 29, 2009; reflex sympathetic dystrophy of the left hand, evaluated as 10 percent disabling, effective from December 29, 2009; reflex sympathetic dystrophy of the left foot, evaluated as 10 percent disabling, effective from December 29, 2009; reflex sympathetic dystrophy of the right foot, evaluated as 10 percent disabling, effective from December 29, 2009; left ankle, evaluated as noncompensable, effective October 9, 2007;and right ankle, evaluated as noncompensable, effective October 9, 2007.

The RO assigned a combined disability evaluation of 30 percent disabling, effective July 1, 1997; 50 percent disabling, effective September 19, 1997; 70 percent disabling, effective June 1, 2000; 80 percent disabling, effective December 8, 2005; and 90 percent disabling, effective December 29, 2009 (excluding periods of temporary total disability ratings from January 21, 1999 to February 28, 1999; September 16, 1999 to October 31, 1999; April 20, 2000 to May 31, 2000; and October 29, 2012 to November 30, 2012).

The Veteran has met the schedular criteria for TDIU since June 1, 2000.  The competent medical evidence of record is conflicting; however, giving the benefit of the doubt to the Veteran, the Board finds that a TDIU rating is supported by the evidence.

Several of the VA examination reports did not provide an opinion on the employability of the Veteran.  Weighing against the claim is the VA examination report from July 2010.  The VA examiner noted that the Veteran's "impairment for physical employment would be pain with prolonged walking and standing.  There is no impairment for sedentary work."

There are two expert opinions weighing in support of the claim.  Dr. A.D. has treated the Veteran for several problems and provided an opinion in March 2010.  She wrote: the Veteran "has been diagnosed with chronic pain of her ankles, knees, feet, and lower back.  Due to these conditions and her being in pain all day long she is not able to stand or sit for long periods of time.  With these conditions it would be hard for her to maintain employment."  

Dr. M.L.T. has been treating the Veteran for feet ankle conditions and he provided an opinion in September 2013.  He wrote: 

It is my considered medical opinion that [the Veteran] is and will continue to be unable to work.  I do not see this changing in the foreseeable future.  Her service related disabilities, as related to her service related injuries are directly related to: Plantar Fascitis, which is still unresolved.  Following numerous conservative treatments as well as surgery intervention there has been no permanent improvement in her pain of function.  This directly impairs her ability to walk, stand, push, pull, crawl and reach.  Bilateral knee disability, has led to altered antalgic and non-propulsive gait.  This directly relates to her unresolved fasciitis and chronic ankle instability.  Chronic ankle instability...The chronic maligned knee has led to the chronic lateral ankle instability bilaterally.  This further complicates her ability to walk, stand, push, pull, crawl, reach and balance.  RSD/Regional Causalgia has contributed to her lack of balance as well as considerable muscle wasting which leads directly back to her Chronic Ankle Instability>>Plantar Fascitis.  Neuroma's bilateral feet, which were diagnosed and treated while she was serving, as Metatarsalgia.  [The Veteran] has undergone several surgeries and sclerosing injections which have yet to resolve this painful condition leading to antalgic and apropulsive gait.

Dr. M.L.T. concludes with this opinion: "Considering the above, I am certain that [the Veteran] will be unable to return to work in her lifetime."

The VA examiner noted no impairment for sedentary employment, but one treating physician specifically noted that because of her disabilities, including related chronic pain, she is unable to stand or sit for long periods of time.  Dr. M.L.T.'s opinion provides the greatest amount of detail regarding the interaction and consequences of all of the Veteran's service connected disabilities and how they impact her functionality and employability.  The Board finds there is no evidence that the Veteran was capable of securing or following a substantially gainful occupation during the appeal period.  The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board.  Thus, the Veteran is entitled to a TDIU.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

III. Temporary Total Rating

The Veteran contends that a temporary total rating is warranted for surgery performed on her back on December 22, 2009.  Under 38 C.F.R. § 4.30(a), a total disability rating will be assigned if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

On December 22, 2009, the Veteran underwent an insertion of spinal cord stimulating electrodes and percutaneous leads.  A form labeled "Work Excuse" dated the day of surgery, noted that "Due to the nature of the [Veteran's] condition, please excuse him/her from work until 2-2-10."  At that time, Veteran was to be re-evaluated and a determination made regarding her ability to return to work.  

On December 29, 2009, the Veteran underwent placement of sublaminar stimulating electrode array and implantation of internal pulse generator, right posterior hip; essentially a permanent implant.  .  

The report of a January 21, 2010, VA examination included the Veteran's report that the nerve stimulator does not help the back pain at all.  The examiner noted the functional effects on daily activities were severe.  

A February 4, 2010, "Work Excuse" signed by the physician who performed the December 2009 surgery, noted that she should be excused from work until March 1, 2010, at which time she would be re-evaluated and a determination made about her ability to return to work.  

In March 2010, the Veteran underwent a VA spine examination.  The examiner noted that the purpose of the December 22, 2009 surgery did not accomplish the desired results; that is, she was still experiencing pain.  The examiner described the effects of back pain on usual daily activities as severe.  

There is no specific evidence after March 2010 which addresses the effect of the December 2009 back procedures.  

The December 2009 surgical procedures were performed for the Veteran's service-connected back disability.  There is no specific evidence expressly prescribing a time needed for the Veteran to convalesce.  However, immediately after the first procedure, the physician signed a statement noting that the Veteran should be excused from work until at least February 4, 2010.  A second statement dated February 4 extended the period to March 1, 2010.  Therefore, the physician's opinion was that the Veteran would not return to a state of health sufficient for employment until March 1, 2010.  See Felden v. West, 11 Vet. App. 427 (1998).  The fact that the Veteran was not employed at the time is not determinative.  

The clinical records also support the physician's statements.  The January and March 2010 VA examinations included the Veteran's report that the procedures were not successful in reducing her back pain and the overall effect of the pain on daily activities was described by both examiners as "severe." 

Thus, the Board finds that the Veteran is entitled to a temporary total rating following the December 2009 surgery to March 1, 2010.  

ORDER

TDIU is granted subject to the criteria which govern the payment of monetary awards.

Entitlement to a temporary total rating based on the need for convalescence following back surgery from December 22, 2009 to March 1, 2010, is granted.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


